Citation Nr: 0703757	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left foot injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which assigned an increased rating 
of 20 percent for the veteran's service-connected left foot 
disorder, effective January 17, 2003.  The veteran appealed, 
contending that a higher rating was warranted.  He did not 
disagree with the effective date assigned for the increased 
rating.  The case is currently under the jurisdiction of the 
Louisville, Kentucky RO.

The veteran provided testimony before the undersigned 
Veterans Law Judge in February 2006.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

For the reasons stated below, the Board concludes that 
additional evidentiary development is required in this case.  
Accordingly, the claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the instant case, the Board finds that 
additional notification and development is required for a 
full and fair adjudication of the veteran's claim.

As an initial matter, the Board notes that on March 20, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) promulgated a decision in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which it held that 
the notice VA is required to provide upon receipt of an 
application for a service connection claim includes notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the present appeal does not follow the 
initial grant of service connection, the Board cannot ignore 
the fact that the Court indicated that a claimant is entitled 
to specific notice on an increased rating claim.  Therefore, 
the Board concludes that a remand is required in order to 
ensure the veteran is provided with this requisite notice.

The Board further observes that the veteran last underwent a 
VA medical examination for the purpose of evaluating the 
severity of his service-connected left foot disorder in 
February 2003.  As it has been almost than four years since 
that examination, the Board is of the opinion that the record 
may not accurately reflect the current nature and severity of 
this service-connected disability.  This is suggested by a 
January 2006 medical statement which indicates the left foot 
disorder may have increased in severity as it reports that 
the left foot pain can no longer be controlled with inserts 
and footwear, and that surgical intervention may be 
necessary.  Consequently, the Board concludes that a remand 
is also required to accord the veteran a new examination.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please provide the veteran with 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification regarding disability 
rating(s) and effective date(s) as 
mandated by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
foot since November 2004.  After securing 
any necessary release, the RO should 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected left 
foot disorder.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the February 2005 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

